Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 3/12/19. As directed by the amendment, claims 1-15 have been amended, claims 15-20 have been added, and no claims have been canceled. Thus, claims 1-20 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: connection cable “20” ([0109] and [0236]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not found in the drawings: ([0109] and [0236]).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

For example, the limitation “fastening means for fixing the insert element in a predetermined position in a wall of the recess” (claim 11, ln. 6-7).  However, use of the term “fastening means” in claim 12 (ln. 4) is not interpreted under 35 USC 112(f) because sufficient structure is recited in the claim to perform the function of “fastening.”
Claim Objections
5.	Claim 1 is objected to because the limitation “a cushion facing a vehicle occupant” (ln. 2-3) should read --a cushion configured to face a vehicle occupant--.  While the claim is not interpreted as positively reciting a human (i.e. a “vehicle occupant”) the term “configured” should be used to avoid any interpretation that the claim includes a human in violation of 35 USC 101. Additionally, the term “the vibration massage unit” (four times, ln. 7, 9, 10, and 12) should read --the at least one vibration massage unit-- for the sake of consistency with how the term is introduced within the claim.  All other claims should be reviewed for the term “the vibration massage unit” and corrected accordingly.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the term “over a small area” (ln. 10) is unclear as to the scope of “small.”  Small is a relative term, and the applicant’s disclosure does not give any definition of the bounds of “small area.”  For the purposes of examination, the term “small area” will be interpreted in a broad manner. A similar interpretation will be made for all occurrences of the term “small” throughout the claims.
	Regarding claims 4 and 6, the limitation “the punctiform, linear and/or small-area support elements” (claim 4, ln. 4; claim 6, ln. 4) lacks an antecedent basis, as previous recitation of the term does not refer to plural elements.
	Regarding claims 7-8, the limitation “the linear and/or small-area support elements” (claim 7, ln. 4; claim 8, ln.4) lacks an antecedent basis, as previous recitation of the term does not refer to plural elements.
	Regarding claims 9 and 13, the limitation “the punctiform, linear and/or small-area cross-section” (claim 9, ln. 8-9; claim 13, ln. 7) lacks an antecedent basis.
Any remaining claims are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter et al (6,682,494) in view of Moriyasu (2004/0143201).
	Regarding claim 1, Sleichter discloses a vehicle seat element (Fig. 1, seat 10), including a seat pan (Fig. 1, seat pad 14A), backrest or seat neck support (Fig. 1, back pad 14B), a cushion configured to face a vehicle occupant (Fig. 3, cushion member 18), and a covering (Fig. 3, outer cushion member 21), the vehicle seat element comprising: at least one vibration massage unit arranged in a recess defined by the cushion and disposed underneath the covering (Fig. 3, vibrators 12 comprising housing 13 are found within a recess of cushion member 18, wherein the vibrators 12 are underneath the 
	Sleichter does not disclose that the support is spaced from the one end of the vibration massage unit on which the unbalanced mass is arranged.
However, Moriyasu teaches a massaging pad (Fig. 3A) comprising a vibration massage unit (Fig. 3A, electric drive 310 and unbalanced mass 314) located in a recess of a cushion (Fig. 3A, the vibration massage unit is located within a recess of the cushion 323), wherein the vibration massage unit is supported in the recess over a small area and spaced from the end of the vibration massage unit on which the unbalanced mass is arranged (Fig. 3A, the vibration massage unit is supported via fastener 332 and plate 322, which is located away from the end on which the unbalanced mass is arranged). Moriyasu also teaches that this type of mounting arrangement provides a resonating motion of the vibrating motor, which achieves greater vibration amplification effect with a relatively small vibrating motor ([0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration massage unit of 
	Regarding claim 2, the modified device of Sleichter has the electric drive including a shaft, extending in a first direction, wherein the unbalanced mass is configured to rotate about the shaft (Moriyasu, Fig. 3A, depicts a shaft from motor 310 around which the unbalanced mass 314 is configured to rotate), wherein the vibration massage unit has an elongated shape and extends in the first direction (Moriyasu, Fig. 3A, the vibration unit has an elongate shape and extends in a first direction), wherein a punctiform, linear and/or small-area support in the recess is positioned circumferential to the vibration massage unit and normal to the shaft (Fig. 3A, plate 322 and fastener 332 is circumferential to the vibration massage unit (i.e. not located along the central axis of the massage unit) and normal to the shaft).
	Regarding claim 3, the modified device of Sleichter has the vibration massage unit as supported over a small area at approximately in the center of the recess (Moriyasu, Fig. 3A, fastener 332 is located approximately in the center of the recess)
	Regarding claim 4, the modified device of Sleichter has that the small-area support elements of the vibration massage unit disposed in the recess are arranged in a plane normal to the shaft, or are arranged to be offset to each other in another plane (Moriyasu, Fig. 3A, plate 322 and fastener 332 are arranged in a plane that is normal to the shaft).

The modified device of Sleichter does not have a second punctiform, linear or small-area support of the vibration massage unit is provided in a portion of a lower end of the vibration massage unit.
However, Moriyasu teaches an additional embodiment of the vibration massage unit support comprising a second small-area support of the vibration massage unit (Fig. 5B, fastener 531 is a first “small-area support” and foam 570 is a second “small-are support”).  Moriyasu also teaches that this configuration helps to assure that the vibrator floats up against the top cover, and to help deaden the vibrating chattering noise.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support structure of the modified device of Sleichter to have a second small-area support of foam in addition to the first small-area of support as taught by Moriyasu in order to assure that the vibrator floats up against the top cover, and to help deaden the vibrating chattering noise.
	Regarding claim 6, the modified device of Sleichter has the small-area support elements of the vibration massage unit forming a flexible support in the recess of the cushion such that the vibration massage unit is movable in the recess in a defined manner during operation (Moriyasu, [0046]-[0048], discloses that the vibrator motor is supported in such a flexible way that it can rock and rotate back and forth).
	Regarding claim 7, the modified device of Sleichter has the small-area support elements of the vibration massage unit as formed integrally with the cushion (Moriyasu, 
	Regarding claim 8, the modified device of Sleichter has the small-area support elements of the vibration massage unit as formed with an insert element disposed in the recess (Moriyasu, Fig. 5B, foam 570 is an insert element).
	Regarding claim 9, the modified device of Sleichter has the insert element including: an accommodating portion for configured to accommodate a vibration massage unit (Moriyasu, Fig. 5B, the upper surface of foam 570 is an “accommodating portion” and is flexible to accommodate the vibration massage unit), and projections configured to support and space the accommodating portion from the walls of the recess in a cushion, wherein the projections include the small- area cross-section (Fig. 5B, foam 570 has a central projection to support the vibration massage unit).
	Regarding claim 10, the modified device of Sleichter has the projections including a flexible portion (Moriyasu, [0048], discloses that the soft elastomer foam 570 is flexible).
	Regarding claim 13, the modified device of Sleichter has projections provided on the walls of the recess configured to support and space the vibration massage unit from the substantial portion of the walls, wherein the projections include the small-area cross-section (Moriyasu, Fig. 5B, fastener 532 and foam 570 serve as projections on the walls 
	Regarding claim 14, the modified device of Sleichter has the cushion as formed of a foam cushion, wherein the projections are provided as foam projections or foam webs formed integrally with the cushion (Moriyasu, [0024], discloses the use of soft foam in cushions as obvious; [0048] discloses the support projection 570 as being made of foam. This limitation is interpreted as a “product-by-process” limitation, wherein if the end product in the claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113).
	Regarding claim 15, the modified device of Sleichter is method of producing a vehicle seat element (Fig. 1, seat 10), the method comprising: providing a vibration massage unit, comprising: an electric drive and a driven unbalanced mass, which is arranged at one end of the elongate vibration massage unit (Fig. 3, vibrator 12 comprising housing 13; Col. 8, ln. 30-33, discloses an eccentric weight rotating. 
Fig. 3 depicts an electric drive for rotating an unbalanced mass); a cushion, which has a recess for accommodating the vibration massage unit (Fig. 3, cushion member 18 has a recess for accommodating the vibrator 12); and a covering (Fig. 3, outer cushion member 21); inserting the vibration massage unit into the recess (Fig. 3, vibrators 12 comprising housing 13 are found within a recess of cushion member 18); and supporting in a small-area manner (Fig. 3, depicts the vibration massage unit housing 13 as being supported in only select areas, wherein the support is over a “small area”), and spaced from the vibration massage unit to the substantial portion of walls of the 
	Sleichter does not disclose that the small-area support is spaced from the end of the vibration massage unit, at which end the unbalanced mass is arranged.
However, Moriyasu teaches a massaging pad (Fig. 3A) comprising a vibration massage unit (Fig. 3A, electric drive 310 and unbalanced mass 314) located in a recess of a cushion (Fig. 3A, the vibration massage unit is located within a recess of the cushion 323), wherein the vibration massage unit is supported in the recess over a small area and spaced from the end of the vibration massage unit on which the unbalanced mass is arranged (Fig. 3A, the vibration massage unit is supported via fastener 332 and plate 322, which is located away from the end on which the unbalanced mass is arranged). Moriyasu also teaches that this type of mounting arrangement provides a resonating motion of the vibrating motor, which achieves greater vibration amplification effect with a relatively small vibrating motor ([0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration massage unit of the method of Sleichter to be supported in the recess of the cushion over a small area that is spaced from the end of the vibration massage unit on which the unbalanced mass is arranged as taught by Moriyasu in order to provide a greater resonating motion that would provide a greater vibration amplification effect with a relatively small vibration motor.

Sleichter does not disclose a second portion of the vibration massage unit as spaced apart from other portions of the plurality of walls.
However, Moriyasu teaches a massaging pad (Fig. 3A) comprising a vibration massage unit (Fig. 3A, electric drive 310 and unbalanced mass 314) located in a recess of a cushion (Fig. 3A, the vibration massage unit is located within a recess of the cushion 323), wherein the vibration massage unit is supported in the recess over a small area and spaced from other portions of the plurality of walls (Fig. 3A, the vibration massage unit is supported via fastener 332 and plate 322, while spaced from the remaining portions of the walls). Moriyasu also teaches that this type of mounting arrangement provides a resonating motion of the vibrating motor, which achieves greater vibration amplification effect with a relatively small vibrating motor ([0034]).

	Regarding claim 17, the modified device of Sleichter has the portion of the plurality walls as a projection (Moriyasu, Fig. 3A-3B, plate 322 and fastener 332 is considered a projection from the covering, which is one of the walls of the recess).
	Regarding claim 18, the modified device of Sleichter has the vibration massage unit including a shaft and wherein the projection extends in a direction that is normal to the shaft (Moriyasu, Fig. 3A, plate 322 and fastener 332 extends in a direction the is normal to the shaft of the motor 310).
Regarding claim 19, the modified device of Sleichter has the vibration massage unit including a projection configured to engage the portion of the plurality of walls (Moriyasu, Fig. 3A, plate 322 and fastener 332 can also be considered a projection of the motor 310 that engages the covering, which is one of the plurality of walls).
	Regarding claim 20, the modified device of Sleichter has the projection as integrally formed with the vibration massage unit (Moriyasu, Fig. 3A, fastener/bonding 332 and plate 322 are “integral” with one another once the device is manufactured. This limitation is also interpreted as a “product-by-process” limitation, wherein if the end product in the claim is the same or obvious from a product of the prior art, the claim is .
Allowable Subject Matter
11.	Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or teach that the projections “include a fastening portion, wherein the fastening portion faces away from the accommodating portion and wherein the fastening portion includes fastening means for fixing the insert element in a predetermined position in a wall of the recess” (claim 11, ln. 4-7).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gersin (2016/0278539), Sleichter (6,053,880), Cutler (5,437,608), and DeLaney (5,007,410) disclose seats or mats comprising vibration massage units having a motor that drives an unbalanced mass.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785